Citation Nr: 1632909	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of lumbar spine degenerative joint disease currently rated as 10 percent disabling. 
 
2.  Evaluation of left knee patellofemoral syndrome currently rated as 10 percent disabling.
 
3.  Evaluation of tension headaches status-post traumatic brain injury (TBI) currently rated as 10 percent disabling. 
 
4.  Evaluation of gastroesophageal reflux disease (GERD) currently rated as noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida. 

In July 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 

The issue of entitlement to service connection for a left wrist disability was initially on appeal and remanded by the Board in July 2011.  In a June 2012 rating decision, the RO granted service connection for a left wrist disability.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the June 2012 rating decision as it pertains to his left wrist disability, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In November 2015, the Board remanded the claim for the scheduling of a hearing before the Board.  

In January 2016, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher disability ratings for lumbar spine degenerative joint disease, left knee patellofemoral syndrome, tensions headaches and GERD following the grant of service connection.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the issues.

At the January 2016 Travel Board hearing, the Veteran testified that he continued to receive treatment for his service connected disabilities subject of his appeal at the VA Medical Center (VAMC).  He further testified he had pending appointments at the VAMC for some of his disabilities.  A review of the claim file shows that the most recent VA outpatient treatment records associated with the file date to March 2014.  Therefore, there are over two years of potentially relevant records which are outstanding.  On remand, these records should be obtained.

In January 2016, the Veteran has submitted disability benefits questionnaires, VA Form 21-0960M-14, for all of his claimed disabilities.  A review of the questionnaires reveals that the findings as to the left knee and the lumbar spine are inadequate for rating purposes and new VA examinations are needed.

As it pertains to the left knee, the examiner failed to provide the point within the range of motion where pain started despite reporting there was pain on motion.  Moreover, there were no findings on repetitive use.  Furthermore, the report states no assistive devices are used to ambulate; however, the Veteran testified he now uses a knee brace daily.  Given this inconsistency and the need for accurate range of motion findings including on consideration of pain, the Board finds that a new VA examination is needed prior to deciding the issue of the evaluation of the left knee patellofemoral syndrome.

In regards to the lumbar spine, the examiner provided the ranges of motion in percentages rather than degrees.  These findings are inadequate to properly rate the disability and a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1. The AMC/AOJ should obtain all outstanding VA outpatient treatment records for the treatment of the lumbar spine, left knee, tension headaches and GERD form March 2014 to the present and associate them with the claim file.

2. After the above development has been completed, the AOJ should schedule and appropriate VA examination to determine the current level of severity of the service connected lumbar spine degenerative joint disease and left knee patellofemoral syndrome.  The claim file should be made available to the examiner for their review.  All necessary studies and tests should be conducted and detailed findings to include ranges of motion in degrees and upon repetitive use should be provided.  With regard to the left knee, the presence or absence of instability or subluxation should be documented.  A complete rationale for any opinion rendered should be provided.  

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




